Dear Mr. Edmiston:
You have requested an Attorney General's opinion relative to the Bossier Parish Assessor's Office.  Specifically, you ask whether the following positions are prohibited under Louisiana's dual officeholding laws:
A.  A chief deputy of the assessor holding an elected position with a city, parish or the state;
B.  An employee of the assessor holding an elected position with a city, parish or the state;
C.  A part-time employee of the assessor holding an elected position with a city, parish or the state;
D.  A part-time or full-time employee of the assessor holding an elected position as a town alderman;
E.  Under any circumstances can an employee of the assessor hold any elected position with the city, parish or the state?
A deputy assessor holds a local, full-time appointive office within a political subdivision. See, Attorney General Opinion Number 92-304.  A "political subdivision" is defined, in part, under LSA-R.S. 42:62(9) as:
  [A] parish, municipality, or any other unit of local government authorized to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justices of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
LSA-R.S. 42:63(D), in pertinent part, provides:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds elective office.  In addition, no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority hold any office or employment with any sheriff, assessor, or clerk of court.
By definition, the assessor's office is a separate political subdivision from that of any parish or municipality.  However, the prohibition in LSA-R.S. 42:63(D) specifically prohibits a full-time appointed official from simultaneously holding an elected office with the state or a political subdivision of the state.  Therefore, in answer to your first question, a deputy assessor may not concurrently hold an elected position with a city, parish or state government entity.
However, in response to your remaining questions, an employee of the assessor's office is treated differently under the law. Because the assessor's office is a separate political subdivision from parishes or municipalities for the purposes of the dual officeholding laws, LSA-R.S. 42:63(D) does not prohibit that employee from concurrently holding elective office in those separate political subdivisions or the state of Louisiana.  The same holds true whether the employee is full-time or part-time.
I trust this addresses your concerns.  Please, contact this office should you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl